

115 HR 5451 IH: To designate the facility of the United States Postal Service located at 10926 Quality Drive in Charlotte, North Carolina, as the “Julius L. Chambers Civil Rights Memorial Post Office Building”.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5451IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Ms. Adams (for herself, Mr. Butterfield, Mr. Jones, Mr. Price of North Carolina, Mr. Walker, Mr. Hudson, Mr. Meadows, Mr. McHenry, and Mr. Budd) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 10926 Quality Drive in
			 Charlotte, North Carolina, as the Julius L. Chambers Civil Rights Memorial Post Office Building.
	
		1.Julius L. Chambers Civil Rights Memorial Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 10926 Quality Drive in Charlotte, North Carolina, shall be known and designated as the Julius L. Chambers Civil Rights Memorial Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Julius L. Chambers Civil Rights Memorial Post Office Building.
			